No opinion was delivered in this case by the court below, but judgment was rendered for the defendants. On the appeal the judgment was affirmed, and the Supreme Court decided:
“An officer of the Navy serving as aid to the Admiral under the provisions of the acts of March 2 and 3, 1899, cc. 378 and 421, 30 Stat. 995, 1024, 1045, is not entitled under the assimilating provisions of § 13 of the Navy Personnel Act of March 3, 1899, c. 413, 30 Stat. 1007, to the higher rank and pay provided under § 1019 Rev. Stat., for aids to the General of the Army, irrespective of the actual rank held by such laval officer during his period of service as such aid.
“ By the proviso to § 1094, Rev. Stat., which became effective prior to rank and incidents thereto ceased, and were revived by the act of General Sheridan, and again ceased on his death, since which time there is no officer of the Army to which pay of aids to the Admiral of the Navy can be assimilated under § 13 of the Navy Personnel Act of 1899.
“An incongruity resulting from an omission in an act of Congress does not justify the court exercising legislative power to create an office or pay therefor, and held that the fact that the pay of all other naval officers, including aids to Rear Admirals, is assimilated to that of corresponding officers of the Army except aids to the Admiral is a matter that must be corrected, if it is to be corrected, by Congress and not by the courts.”
Mr. Chief Justice White
delivered the opinion of the Supreme Court April 1, 1912.